                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



 In Re: RFC and RESCAP Liquidating                     Case No. 0:13-cv-3451 (SRN/HB)
 Trust Action

 This document relates to:                           ORDER GRANTING SUMMARY
                                                       JUDGMENT BY CONSENT
 ResCap Liquidating Trust v. Primary
 Residential Mortgage, Inc., Case No. 16-
 cv-4070 (SRN/HB)


SUSAN RICHARD NELSON, United States District Judge

       Before the Court is Plaintiff ResCap Liquidating Trust’s (“ResCap”) February 5, 2020

letter, in which ResCap consents to the entry of summary judgment on Count One (Breach of

Contract) of its Complaint. (See Feb. 5, 2020 ResCap Letter [Doc. No. 5399].) In order to

ensure a clean record on this issue, the Court will briefly discuss the procedural background

leading to this order.

       Defendant Primary Residential Mortgage, Inc. (“PRMI”) previously sought summary

judgment on Count One of ResCap’s Complaint. (See PRMI Mot. for Summ. J. [Doc. No.

5221]; PRMI Mem. in Supp. of Summ. J. [Doc. No. 5223] at 33–34.) As the Court noted in

its subsequent order on summary judgment, ResCap argued that it would be premature to

dismiss its breach of contract claim, but indicated its intent to update the Court as to whether

it would consent to dismissal of the claim. See In re ResCap Liquidating Tr. Litig., Nos. 13-

cv-3451 (SRN/HB), 16-cv-4070 (SRN/HB) (Doc. No. 5361), 2019 WL 7038234, at *17 n.16,

___ F. Supp. 3d ___ (D. Minn. Dec. 20, 2019). Accordingly, the Court deferred ruling on
PRMI’s motion, and ordered ResCap to provide the Court with an update by the date of the

pretrial conference. Id.

         On January 23, 2020, the Court held a final pretrial conference with the parties, at

which time ResCap indicated that it would be willing to withdraw its breach of contract claim

through a similar stipulation ResCap had used in an earlier case involving a different

defendant, Home Loan Center. That stipulation permitted ResCap to withdraw its breach of

contract claim without prejudice to reassertion “if there is a reversal on appeal or

reconsideration of” the Court’s summary judgment order in the Home Loan Center case. (See

Order on Stip. of Withdrawal of Breach of Contract Claim [Doc. No. 4515].) At the pretrial

hearing, however, PRMI did not stipulate to the same course of action, and instead asserted

that ResCap had failed to respond to its summary judgment motion, and accordingly its breach

of contract claim should be dismissed with prejudice. At the conclusion of the hearing, the

Court ordered ResCap to respond to PRMI’s arguments in writing, and later in its subsequent

January 31, 2020 Omnibus Order on Motions in Limine, the Court gave ResCap five days to

do so. See In re RFC & ResCap Liquidating Tr. Litig. (MIL Order) (Doc. No. 5390), Nos.

13-cv-3451 (SRN/HB), 16-cv-4070 (SRN/HB), 2020 WL 504661, at *26 (D. Minn. Jan. 31,

2020).

         On February 5, 2020, ResCap filed a letter with the Court consenting to entry of

summary judgment on Count One (Breach of Contract) of its Complaint. (See Feb. 5, 2020

ResCap Letter [Doc. No. 5399].) Accordingly, in light of ResCap’s consent, IT IS HEREBY

ORDERED that PRMI’s Motion for Summary Judgment [Doc. No. 5221] as to Count One



                                              2
(breach of contract) of ResCap’s Complaint is GRANTED, and Count One is DISMISSED

WITH PREJUDICE.

IT IS SO ORDERED.


Dated: February 12, 2020                   s/Susan Richard Nelson
                                           SUSAN RICHARD NELSON
                                           United States District Judge




                                       3
